t c summary opinion united_states tax_court jane frances schwind f k a jane frances skolnick petitioner v commissioner of internal revenue respondent docket no 12663-06s filed date jane frances schwind pro_se michael t sargent for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from a request for relief from joint_and_several_liability under sec_6015 with respect to petitioner’s unpaid joint tax_liability for no notice_of_deficiency was issued the issues for decision are whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 and whether she is entitled to a refund of amounts paid towards the liability under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in maryland in date petitioner married david skolnick mr skolnick petitioner worked and continues to work as a registered nurse mr skolnick was employed as an engineer by zeta associates inc zeta until date when his employer terminated his employment but he found new employment by the end of 1although petitioner requested relief under sec_6015 c or f her liability results from an underpayment_of_tax on account of overstated withholdings not an understatement_of_tax as defined by sec_6662 or a deficiency defined by sec_6211 see sec_6015 c thus petitioner is not entitled to relief under sec_6015 or c and the court’s review is limited to sec_6015 on date mr skolnick sold his stock holdings in zeta for dollar_figure no federal_income_tax was withheld around date mr skolnick deposited the check for the stock proceeds into his and petitioner’s joint checking account although the joint account was used to deposit their paychecks and to pay household bills petitioner was not allowed to open or to review the account statements around date mr skolnick prepared and electronically filed a joint form_1040 u s individual_income_tax_return for petitioner’s participation in the preparation of the form_1040 was limited to providing mr skolnick with her w-2s but petitioner was allowed to review the form_1040 after mr skolnick had filed it among other things mr skolnick reported the following description taxable_income line total_tax line withholdings line excess social_security overpayment amount dollar_figure big_number big_number big_number big_number third-party-payor records however showed withholdings totaling dollar_figure dollar_figure was withheld on petitioner’s wages and dollar_figure was withheld on mr skolnick’s wages respondent determined that the skolnicks had overstated their withholdings by dollar_figure and he reduced their payments by that amount in date respondent issued a notice cp2000 reflecting a proposed balance due of dollar_figure in the interim mr skolnick had left the marital home in date petitioner left the marital home in date mr skolnick and petitioner instituted divorce proceedings in the divorce was finalized in date in date petitioner and mr skolnick entered into a property and support settlement agreement property settlement in pertinent part the property settlement provides t he parties agree that they have potential joint tax_liability for for at least dollar_figure mr skolnick paid dollar_figure to the internal_revenue_service irs and petitioner paid half of the amount to him as her share of the liability if there are additional tax_liabilities for mr skolnick agrees to pay them if the irs determines that any part of the tax_liability is not due and refunds it the parties agree to split it if penalties or interest for are refunded the parties agree that mr skolnick is entitled to it while the divorce was pending petitioner submitted a form_8857 request for innocent spouse relief and separation of liability and equitable relief to the irs in date in date she submitted a form questionnaire for requesting spouse the irs issued a preliminary determination in 2mr skolnick was notified that petitioner was seeking relief from joint_and_several_liability and that he had a right to intervene in the matter he did not respond to letters from the irs or exercise his right to intervene in petitioner’s tax_court case date it denied relief under sec_6015 c and f reasoning information contained in your case indicates that you had knowledge and or reason to know of the item that gave rise to the tax_deficiency there was too much withholding claimed on the return and you did not review the return you failed your duty_of inquiry at the time of filing petitioner appealed to the appeals_office appeals in date appeals issued a notice_of_determination on date it states that relief was denied because the item leading to the understatement was not attributable to mr skolnick in the interim mr skolnick had made a dollar_figure payment on behalf of himself and petitioner in date on date the irs determined that petitioner and mr skolnick were liable for a dollar_figure addition_to_tax under sec_6651 plus interest according to the notice_of_determination the unpaid balance of income_tax due from petitioner was dollar_figure as of date the amount of relief of income_tax petitioner sought was dollar_figure discussion i burden_of_proof except as otherwise provided in sec_6015 petitioner bears the burden_of_proof with respect to her entitlement to relief from joint_and_several_liability see rule a 119_tc_306 affd 101_fedappx_34 6th cir ii joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs but the irs may relieve a taxpayer from joint_and_several_liability under sec_6015 in certain circumstances an individual may be relieved from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency and he does not qualify for relief under sec_6015 or c to guide irs employees in exercising their discretion the commissioner has issued revenue procedures that list the factors they should consider the court also uses the factors when reviewing the irs’s denial of relief see 120_tc_137 revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 iii revproc_2003_61 sec_4 seven threshold conditions for relief revproc_2003_61 sec_4 c b pincite begins with a list of seven threshold conditions that a taxpayer must satisfy in order to qualify for equitable relief the court will not recite them all since the only factor at issue is the so- called attribution factor revproc_2003_61 sec_4 c b pincite provides that the tax_liability from which the requesting spouse seeks relief must be attributable to the nonrequesting spouse unless certain exceptions apply which are not relevant here petitioner contends that the claimed dollar_figure of excess withholdings is attributable to mr skolnick because he overstated their withheld amounts when he prepared and electronically filed their form_1040 respondent contends that petitioner’s request for relief seems to be based on the assumption that the overstated withholding credits are directly related to mr skolnick’s stock sale according to respondent appeals determined that that was not the case the overstated withholdings could have been a math error a typo when the electronic return was computed using whatever computer_software was used an inflated number pulled out of the air or any one of a number of explanations the appeals officer’s case activity record states that the understatement was caused by reporting withholding in relation to a 1099b there was no withholding on the 1099b the record further states she argues it was due to the 1099b i told her it had not been filed i stated that there is nothing on the 1099b so that is just a guess the record also states that he explained that withholding is normally considered a joint_and_several_liability because it normally cannot be allocated the officer’s workpapers state that the item was not attributable to either spouse because they had claimed too much withholding further her arguments that the item should be attributed to mr skolnick because he claimed the withholding in relation to a form_1099 were without merit and it would be inequitable to attribute the disallowed withholding to the nrs based upon an assumption the court is not persuaded by respondent’s arguments in deciding the issue of to whom inaccurate false or phony deductions or credits are attributable the court has attributed such deductions or credits to the spouse who wrongfully reported or claimed the item with certain exceptions not applicable here see lawson v commissioner tcmemo_1994_286 spouse who mischaracterized stock sale as an ordinary_loss rather than a capital_loss was attributed the item gill v commissioner tcmemo_1993_274 phony schedule a deductions were attributed to spouse who prepared the return and claimed the items perry v commissioner tcmemo_1992_258 phony schedule c deductions were attributed to spouse who claimed the items davis v commissioner tcmemo_1992_240 phony schedule a deduction was attributed to spouse who claimed it affd without published opinion 26_f3d_130 9th cir see also 93_tc_434 clerical mistake ie claiming a dollar_figure deduction rather than a dollar_figure loss was attributed to spouse who claimed the deduction on the basis of the foregoing the court finds that the overstated withholding credits are attributable to mr skolnick-- he prepared the return and wrongfully reported the overstated amounts therefore the court also finds that petitioner has satisfied the seventh threshold condition of revproc_2003_61 sec_4 iv revproc_2003_61 sec_4 circumstances ordinarily allowing for relief where the requesting spouse satisfies the threshold conditions of revproc_2003_61 sec_4 then revproc_2003_61 sec_4 c b pincite sets forth the 3although these cases arose under former sec_6013 the court has determined that cases interpreting similar terms under sec_6013 remain instructive in its analysis see 119_tc_306 affd 101_fedappx_34 6th cir juell v commissioner tcmemo_2007_219 becherer v commissioner tcmemo_2004_282 the terms attributable to an item of the individual with whom the requesting spouse filed the joint_return ‘the nonrequesting spouse’ of revproc_2003_61 sec_4 2003_2_cb_296 is similar to the terms attributable to grossly_erroneous_items of one spouse of sec_6013 the analysis for attributing items to one spouse or the other is essentially the same 4in addition there is a strong implication that mr skolnick was the culpable person since he accepted responsibility for any additional liabilities in their property settlement and has not contested petitioner’s assertions or otherwise intervened in the matter see supra note circumstances in which the irs will ordinarily grant relief under sec_6015 with respect to an underpayment of a properly reported liability to qualify for relief under revproc_2003_ sec_4 the requesting spouse must no longer be married to be legally_separated from or have not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when she signed the return that the nonrequesting spouse would not pay the tax_liability and suffer economic hardship if relief is not granted petitioner was not divorced or legally_separated from mr skolnick when she requested relief additionally petitioner and mr skolnick resided together within the 6-month period preceding her request she testified that he moved out in date while her form_8857 is dated date thus she fails requirement and the court need not discuss the others accordingly petitioner does not qualify for relief under revproc_2003_61 sec_4 v revproc_2003_61 sec_4 other factors where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the irs may nevertheless grant relief under revproc_2003_61 sec_4 c b pincite the court’s analysis with respect to the nonexhaustive list of factors contained in revproc_2003_61 sec dollar_figure is described below a marital status the irs will take into consideration whether the requesting spouse is divorced or separated whether legally_separated or living apart from the nonrequesting spouse revproc_2003_61 sec_4 a i c b pincite petitioner and mr skolnick were separated ie living apart when she requested relief this factor weighs in favor of relief see id cf nihiser v commissioner tcmemo_2008_135 living apart under revproc_2000_15 weighs in favor of relief beatty v commissioner tcmemo_2007_167 remaining married or residing together is a neutral factor under rev_proc butner v commissioner tcmemo_2007_136 same under rev_proc b economic hardship the irs will take into consideration whether the requesting spouse will suffer economic hardship if relief is not granted revproc_2003_61 sec_4 a ii c b pincite generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner supra in determining a reasonable amount for basic living_expenses the court considers among other things the taxpayer’s age employment status and history ability to earn and number of dependents an amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments and expenses necessary to the taxpayer’s production_of_income the cost of living in the taxpayer’s geographic area the amount of property available to satisfy the taxpayer’s expenses any extraordinary circumstances ie special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship see sec_301_6343-1 proced admin regs the irs has issued guidelines for allowable expenses necessary expenses are those that meet the necessary expense_test ie ‘they must provide for a taxpayer and his or her family’s health and welfare and or the production of income’ and they must be reasonable schulman v commissioner tcmemo_2002_129 n there are three types of necessary expenses those based on national standards ie food housekeeping supplies clothing and personal care products and services those based on local standards ie housing utilities and transportation and other expenses which are not based on national or local standards id 5the guidelines are published on the irs’s web site at http www irs gov individuals article id html last visited date the amount listed as the national or local standard is effective as of date petitioner testified that she estimated the expenses on her form for herself and her two children with the exception of the dollar_figure for monthly rent she has not substantiated her expenses ie by providing receipts or statements therefore the court will use the national and local standards the monthly national standard allows a family of three expenditure amount food housekeeping supplies apparel services personal care products services miscellaneous out-of-pocket health care total dollar_figure big_number petitioner is allowed dollar_figure as operating costs for her automobile local standard the court has determined total expenditures of dollar_figure while she claimed net wages of dollar_figure petitioner’s net wages exceed her expenditures by dollar_figure although petitioner is supporting two children she is gainfully_employed as a nurse--earning approximately dollar_figure a year in addition there is no information in the record as to the costs of her children’s private school tuition or the value of any assets that could be used to satisfy the liability she testified that she has since moved and is making payments on a home the court also notes that petitioner may seek to enforce the terms of the property settlement against mr skolnick for the additional penalties and interest consequently the court finds that petitioner has not shown that she will suffer economic hardship if she is not relieved of the liability see monsour v commissioner tcmemo_2004_190 requesting spouse must prove that the expenses qualify and that they are reasonable this factor weighs against granting relief see banderas v commissioner tcmemo_2007_129 lack of economic hardship weighs against relief under rev_proc cf butner v commissioner supra same under rev_proc c knowledge or reason to know the irs will also consider whether the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the liability revproc_2003_61 sec_4 a iii a c b pincite as is relevant here the irs will consider any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s involvement in the household’s finances and any lavish or unusual expenditures compared with past spending levels in determining whether the requesting spouse had reason to know of the underpayment the factors specified in 887_f2d_959 9th cir id sec_4 a iii c typically in the case of a reported but unpaid liability the relevant knowledge is whether the taxpayer knew or had reason to know when the return was signed that the tax would not be paid see washington v commissioner t c pincite see also feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir the general_rule for unpaid liabilities is that the requesting spouse must establish that when she signed the return she had no knowledge or reason to know that the tax reported on the return would not be paid and it was reasonable for her to believe that the nonrequesting spouse would pay the tax shown due see morello v commissioner tcmemo_2004_181 ogonoski v commissioner tcmemo_2004_ collier v commissioner tcmemo_2002_144 petitioner testified that mr skolnick prepared and electronically filed the return she was not present when he filed it she was able to review the return but only after he filed it and she does not recall signing a signature page the appeals officer’s case activity record states knowledge--the nrs e-filed the return the rs did not review his workpapers merely state that she did not review the return 6whether petitioner failed to sign the form_1040 necessarily implicates issues regarding whether she filed a joint_return and whether she is entitled to relief under sec_6015 see sec_1_6015-4 income_tax regs the filing of a joint_return is a prerequisite to sec_6015 relief the court finds that petitioner intended to and did file a joint_return with mr skolnick because she has not otherwise renounced the form_1040 and she provided her w-2s to mr skolnick see 27_tc_270 affd 251_f2d_44 8th cir gudenschwager v commissioner tcmemo_1989_6 sec_1_6013-1 income_tax regs see also ziegler v commissioner tcmemo_2003_282 the court assumed that the taxpayer conceded the filing of a joint_return or ratified the joint_return that the nonrequesting spouse filed because she continued to assert her entitlement to sec_6015 relief for accuracy she would also be charged with constructive knowledge of the item and since the withholding was reported on the return she has actual knowledge of the item petitioner and mr skolnick’s form_1040 showed an overpayment for on account of overstated withholdings--not taxes due petitioner was not alerted to the fact that there was a dollar_figure proposed balance due until she received the notice cp2000 in date moreover with respect to the price factors petitioner’s involvement in their finances was insufficient to put her in a position to have reason to know that the form_1040 contained overstated withholdings when she signed it there is no evidence that their expenditures were unusual or extravagant or that their overall standard of living significantly improved during to put petitioner on notice that mr skolnick overstated their withholdings arguably weighing against petitioner is the officer’s conclusion that the refund was way out of line with prior years this should have triggered something although the and returns are not in evidence respondent represented that dollar_figure of the claimed dollar_figure overpayment for was applied to their joint liability for 7at trial respondent asserted that he did not include a copy of the return because it was not part of the administrative record although he could have obtained one without the and returns the court is hesitant to agree with the officer’s conclusion that the claimed dollar_figure refund for should have triggered something there is nothing in the record establishing what that dollar_figure liability for consists of ie a deficiency_interest or penalties in addition was the first year that the skolnicks had filed a joint_return thus there was no real filing history by which petitioner could have tested the refund for accuracy the date property settlement indicates they were going to claim a dollar_figure overpayment for by date which corroborates petitioner’s testimony that she did not learn about the issues with the return until after the issues with the return had come to light on the basis of the evidence in the record it does not appear that the refund was way out of line with prior years such that petitioner should have had reason to know that mr skolnick had overstated their withholdings for on the basis of the foregoing the court finds that this factor is neutral see eg 172_f3d_942 6th cir a factor favoring neither party is neutral revg tcmemo_1997_464 d nonrequesting spouse’s legal_obligation the irs will also consider whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement see revproc_2003_61 sec_4 a iv c b pincite but if the requesting spouse knew or had reason to know when the agreement was entered into that the nonrequesting spouse would not pay the liability then this factor will not weigh in favor of relief id the property settlement provides that mr skolnick agreed to pay any additional liabilities for there is nothing in the record indicating that petitioner knew or should have known when she entered into the agreement that mr skolnick would not pay the liability--he paid his half of the dollar_figure liability when they entered into the agreement in date and respondent did not determine the addition_to_tax until date this factor weighs in favor of relief see id see also magee v commissioner tcmemo_2005_263 applying rev_proc cf billings v commissioner tcmemo_2007_234 applying rev_proc e significant benefit the irs will consider whether the requesting spouse received significant benefit beyond normal support as a result of the unpaid tax_liability revproc_2003_61 sec_4 a v c b pincite on petitioner’s form she claimed that she believed that the refund was used to pay the skolnicks’ household expenses there is no evidence indicating that she received significant benefit as a result of the unpaid tax_liability therefore the court concludes that this factor weighs in favor of relief see magee v commissioner tcmemo_2007_136 lack of significant benefit weighs in favor of relief under rev_proc cf butner v commissioner supra lack of significant benefit weighed in favor of relief under former sec_6013 notwithstanding that revproc_2000_15 stated that it was neutral f compliance with federal tax laws the irs will take into consideration whether the requesting spouse has made a good_faith effort to comply with the federal tax laws in the succeeding years see revproc_2003_61 sec_4 a vi c b pincite this factor is neutral because no evidence or argument was presented as to the issue see knorr v commissioner tcmemo_2004_212 g abuse the irs will also consider whether the nonrequesting spouse abused the requesting spouse see revproc_2003_61 sec_4 b i c b pincite the presence of abuse is a factor favoring relief and a history of abuse may mitigate the requesting spouse’s knowledge or reason to know id petitioner testified that mr skolnick was not necessarily physically abusive therefore this factor is neutral id the presence of abuse weighs in favor of relief while lack of abuse does not weigh against relief see also magee v commissioner supra lack of abuse is a neutral factor under rev_proc cf butner v commissioner supra same under rev_proc h mental or physical health the irs will take into consideration whether the requesting spouse was in poor mental or physical health on the date she signed the return or at the time relief was requested see revproc_2003_61 sec_4 b ii c b pincite there is no evidence in the record that petitioner’s mental or physical health was poor therefore this factor is neutral see id see also magee v commissioner supra i conclusion weight of the factors petitioner has presented a strong case for relief from joint_and_several_liability three factors weigh in favor of relief one economic hardship weighs against relief and four factors are neutral while the economic hardship factor weighs against her it does not outweigh the other factors accordingly petitioner is entitled to relief under sec_6015 vi petitioner’s refund claim petitioner has requested a refund of amounts paid towards the tax_liability in pertinent part sec_6015 provides that a refund shall be allowed to the extent it is attributable to the operation of sec_6015 except to the extent that it may be affected by other specified sections revproc_2003_61 sec_4 c b pincite provides that in a case involving an underpayment of income_tax a requesting spouse is eligible for a refund of separate payments made after date if she establishes that she provided the funds used to make the payment for which she seeks a refund but a requesting spouse is not eligible for refunds of payments made with the joint_return joint payments or payments that the nonrequesting spouse made id respondent has represented that petitioner and mr skolnick’s return was timely filed the filing_date is deemed to be date see sec_6513 on date petitioner paid dollar_figure in the form of withholdings see sec_6513 certain withheld amounts are paid on the 15th day of the 4th month following the close of the taxable_year her withholdings constitute a payment made with the joint_return consequently she is not eligible for a refund with respect to that payment see revproc_2003_61 sec_4 cf rosenthal v commissioner tcmemo_2004_89 in date mr skolnick submitted a dollar_figure payment of which petitioner paid half the date payment encompasses a dollar_figure joint 8petitioner’s form_8857 received by the irs on june continued payment and in part a payment made by a nonrequesting spouse consequently petitioner is not eligible for a refund with respect to the date payment see revproc_2003_61 sec_4 cf rosenthal v commissioner supra in conclusion the court holds that petitioner is entitled to relief from joint_and_several_liability under sec_6015 with respect to the unpaid addition_to_tax under sec_6651 and interest for but petitioner is not entitled to any refund for to reflect the foregoing be entered an appropriate decision will continued is a claim for a refund see 120_tc_137 her petition filed on date also includes a refund claim petitioner’s refund claims are timely with respect to both payments see sec_6511 a claim for credit or refund of an overpayment of any_tax shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever period expires later
